Citation Nr: 1718470	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-37 033	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee moderate degenerative joint disease.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to a compensable rating for dyshidrosis of the hands and feet with distal onycholysis and subungual debris of the 10 fingernails and two great toes. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1969 to September 1986.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran appeared before the undersigned Veterans Law Judge in an August 2015 local hearing at the RO in Montgomery, Alabama.  A transcript of that hearing is of record.

In October 2015, the Board remanded the appeal for further development.  It is once again before the Board.

The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on the issue involving an increased rating for the skin in accordance with the CAVC's stay.  Because a decision on the skin issue could impact the question of unemployability, the Board will also stay action on the issue of entitlement to a TDIU.  Once a final decision is reached on appeal in Johnson, the adjudication of the claims that have been stayed will be resumed.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, the Board remanded the appeal in part to obtain VA examinations addressing the current severity of the Veteran's bilateral knee disabilities.  Although such examinations were obtained in April 2016, recently, the CAVC held that 38 C.F.R. § 4.59, applicable to painful motion, requires that an adequate VA examination of the joints include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing and, where applicable, of any undamaged opposite joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, since the April 2016 examinations did not fully address all of these factors, new examinations are required.

In addition, although a September 2016 supplemental statement of the case indicates that a Social and Industrial Survey was completed at the VA Medical Center in Birmingham on April 20, 2016 and is of record, those documents do not appear to be associated with the claims file.  On remand, such documents should be located and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the April 20, 2016 Social and Industrial Survey from the VA Medical Center in Birmingham, Alabama.

2.  The Veteran must be afforded VA examinations to evaluate the current severity of the left and right knee disabilities.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the knees.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

The examiner should also comment on and fully describe any occupational impairment resulting from the Veteran's service-connected disabilities.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




